DETAILED ACTION
A complete action appears below on claims 1,3,5-8,10-16 and 19-20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  the examiner believes that “grove” should be --groove--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1, 3, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sundberg US 6501990 in view of Wang US 20080071267.
Regarding claim 1, Sundberg teaches a catheter shaft defining a lumen; (Col. 11, lines 25-28; Fig. 10, terminal pin 1310) a tip electrode defining a hollow; (Col. 23, lines 1-4; Fig. 10, terminal ring 1360) and a coupling joining the tip electrode to the catheter shaft, (Col. 11, lines 26-30; Fig. 10, sleeve 1340) wherein a distal portion of the coupling is inserted into the hollow of the tip electrode (Col. 11, lines 37-38; Fig. 10, first end 1342) and a proximal portion of the coupling comprises a second cylindrical body (Col. 11, lines 36-37; Fig. 10 second end 1344) and wherein the coupling includes a tunnel extending therethrough connecting the lumen of the catheter shaft to the hollow of the tip electrode, (Fig. 10-11; tunnel through sleeve 1340 and ring 1360) wherein the distal portion of the coupling comprises a first cylindrical body and the proximal portion of the coupling comprises a second cylindrical body, (Fig. 10-11, first and second ends 1342, 1344) and wherein a nominal outer diameter of the first cylindrical body is smaller than a nominal outer diameter of the second cylindrical body, (see annotated Fig. 11 below) and wherein the second cylindrical body comprises at least one ridge encircling and extending above the nominal outer diameter of the second cylindrical body, (see annotated Fig. 11 below) and wherein the first cylindrical body comprises at least one grove encircling and extending into the nominal outer diameter of the first cylindrical body (Col. 11, lines 47- 49; Fig. 10, hooks 1346).
Sundberg teaches a circular distal portion, but does not explicitly disclose the distal portion being cylindrical. Further, Sundberg does not explicitly disclose the proximal portion being inserted into the lumen of the catheter shaft.
Wang, in an analogous device, teaches a proximal portion of the coupling is inserted into the lumen of a catheter shaft (Para. 0034; Fig. 3, proximal portion of member 20 is inserted into fluid delivery tube 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sundberg based on the teachings of Wang to incorporate inserting the proximal portion of the coupling into the catheter shaft in order to provide the same predictable results of connecting the electrode tip the catheter. The change in attachment is merely a simple substitution of connective methods.
Regarding claim 3, Sundberg further teaches the second cylindrical body comprising a reduced outer diameter segment (Col. 14, lines 35-38; Fig. 14, sleeve 1540, second end 1544). However, this teaching falls in an alternative embodiment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dates to have modified the various embodiments of Sundberg incorporate a reduced outer diameter segment in order to mate with the proximal components of the device and provide the same predictable results of device attachment (Sundberg, Col. 14, lines 30-34).
Regarding claim 10, Sundberg teaches wherein an inner surface of the tip electrode defines at least one circumferential ridge (Col. 12, lines 5-7; Fig. 10-11, second end 1364 to intermediate portion 1363 read as a ridge), wherein the at least one ridge is complementary to the at least one groove into the first cylindrical body (Col. 12, lines 15-19).
Regarding claim 11, Sundberg teaches wherein an outer surface of the first cylindrical body comprises at least one flat region (Fig. 10, tapered portion 1349 of first end 1342 is flat).
Regarding claim 12, Sundberg teaches wherein the at least one flat region extends along an axial length of the first cylindrical body (Fig. 10, tapered portion 1349 of first end 1342 is flat).
Regarding claim 13, Sundberg teaches providing a catheter shaft defining a lumen, (Col. 11, lines 25-28; Fig. 10, terminal pin 1310) e a tip electrode defining a hollow, (Col. 23, lines 1-4; Fig. 10, terminal ring 1360) e and a single-piece coupling including a tunnel extending therethrough; (Col. 11, lines 26- 30; Fig. 10, sleeve 1340) e inserting a distal portion of the coupling into the hollow of the tip electrode; (Col. 11, lines 37-38; Fig. 10, first end 1342) e ...a proximal portion of the coupling...; (Col. 11, lines 36-37; Fig. 10 second end 1344) e securing the tip electrode to the coupling; (Col. 11, lines 37-38; Fig. 10, first end 1342) and securing the catheter shaft to the coupling, (Col. 11, lines 53-58) wherein the distal portion of the coupling comprises at least one groove encircling and extending into a nominal outer diameter of the distal portion of the coupling, (Col. 11, lines 47-49; Fig. 10, hooks 1346) wherein an inner surface of the tip electrode defines at least one circumferential ridge that is complementary to the at least one circumferential groove, (Col. 12, lines 5-7; Fig. 10- 11, second end 1364 to intermediate portion 1363 read as a ridge) and wherein fitting the at least one circumferential ridge into the at least one groove defines an extent to which the distal portion of the coupling is inserted into the hollow of the tip electrode. (Col. 12, lines 44-46).
Sundberg teaches a circular distal portion, but does not explicitly disclose the distal portion being cylindrical. Further, Sundberg does not explicitly disclose the proximal portion being inserted into the lumen of the catheter shaft.
Wang, in an analogous method, teaches inserting a proximal portion of the coupling is into the lumen of a catheter shaft (Para. 0034; Fig. 3, proximal portion of member 20 is inserted into fluid delivery tube 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sundberg based on the teachings of Wang to incorporate inserting the proximal portion of the coupling into the catheter shaft in order to provide the same predictable results of connecting the electrode tip the catheter. The change in attachment is merely a simple substitution of connective methods.
Regarding claim 14, Wang teaches further comprising inserting a thermocouple through the tunnel and into the hollow of the tip electrode such that the thermocouple is in thermal contact with the tip electrode (Para. 0037; Fig. 4, wire for thermocouple 26 is led through the central lumen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sundberg based on the teachings of Wang to have incorporated the thermocouple through the tunnel and into the hollow of the tip electrode in order to monitor and control the temperature of the assembly during operation (Wang, Para. 0037).
Regarding claim 16, Sundberg teaches wherein the distal portion of the coupling comprises a first cylindrical body and the proximal portion of the coupling comprises a second cylindrical body, (Fig. 10-11, first and second ends 1342, 1344) e wherein a nominal outer diameter of the first cylindrical body is smaller than a nominal outer diameter of the second cylindrical body, (see annotated Fig. 11 above) and wherein inserting a distal portion of the coupling into the hollow of the tip electrode comprises inserting the first cylindrical body into the hollow of the tip electrode until the tip electrode abuts the second cylindrical body (Col. 12, lines 1-4; Fig. 11, terminal ring 1360 abuts positive stop 1354 when sleeve 1340 is inserted into terminal ring 1360).
Claims 5-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sundberg and Wang as applied to claim 1, and in further view of Tegg US 20160287326.
Regarding claim 5, Sundberg and Wang do not explicitly disclose an outer surface of the cylindrical body defining at least one channel.
Tegg, in an analogous device, teaches an intermediate coupling element (Fig. 10, ablation tip insert 58) wherein an outer surface of the second cylindrical body (Fig. 10, proximal surface 60) defines at least one channel (Para. 0075; Fig. 10, wire ditches 80).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sundberg and Wang combination based on the teachings of Tegg to incorporate channels on the outer surface of the second cylindrical body in order to provide conductivity and electrical sensing to the distal tip (Tegg, Para. 0074).
Regarding claim 6, the combination of Sundberg, Wang, and Tegg teaches further comprising: a first thermocouple extending through the tunnel and in thermal contact with tip electrode within the hollow of the tip electrode; (Wang, Para. 0037; Fig. 4, wire for thermocouple 26 is led through the central lumen) and a second thermocouple extending through the at least one channel and in thermal contact with the tip electrode. (Tegg, Para. 0074; Fig. 10, temperature sensor 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sundberg based on the teachings of Wang to have incorporated the thermocouple through the tunnel and into the hollow of the tip electrode in order to monitor and control the temperature of the assembly during operation (Wang, Para. 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sundberg and Wang combination based on the teachings of Tegg to incorporate channels on the outer surface of the second cylindrical body in order to provide conductivity and electrical sensing to the distal dip (Tegg, Para. 0074).
Regarding claim 7, Tegg teaches wherein the at least one channel comprises a ramp at a distal portion of the second cylindrical body (Para. 0079; Fig. 15, ramp 104; distal portion of second cylindrical body read as where the smaller diameter of the coupling transitions to a larger diameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sundberg and Wang combination based on the teachings of Tegg to incorporate a ramp at a distal portion of the second cylindrical body in order to allow the thermal sensor lead wire to transition from the channel a larger area where the thermocouple can be effectively connected (Tegg, Para. 0075, 0079).
Regarding claim 8, Tegg teaches wherein the at least one channel comprises a well at a distal portion of the second cylindrical body. (Para. 0075; Fig. 10, sensor ditches 76)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sundberg and Wang combination based on the teachings of Tegg to incorporate a well at the distal portion of the second cylindrical body in order to effectively mount the thermal sensor close to the conductive shell (Tegg, Para. 0075).
Regarding claim 15, Tegg teaches wherein an outer surface of the proximal portion of the coupling comprises at least one channel, (Para. 0075; Fig. 10, wire ditches 80 of proximal surface 60) the method further comprising inserting a thermocouple into the channel such that the thermocouple is in thermal contact with the tip electrode (Para. 0074; Fig. 10, temperature sensor 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sundberg and Wang combination based on the teachings of Tegg to incorporate channels on the outer surface of the second cylindrical body in order to provide conductivity and electrical sensing to the distal dip (Tegg, Para. 0074).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Sundberg in view of Tegg.
Regarding claim 19, Sundberg teaches a single-piece coupling for securing a hollow tip to a catheter shaft, (Col. 11, lines 26-30; Fig. 10, sleeve 1340) the coupling comprising: a distal portion comprising a first cylindrical body, (Fig. 10-11, first end 1342) an outer surface of the first cylindrical body including at least one circumferential groove and at least one flat region; (Col. 11, lines 47-49; Fig. 10, hooks 1346 with tapered portion 1349 being flat) and a proximal portion comprising a second cylindrical body, (Col. 11, lines 36-37; Fig. 10 second end 1344) wherein a nominal outer diameter of the first cylindrical body is smaller than a nominal outer diameter of the second cylindrical body, (see annotated Fig. 11 above) wherein the distal portion and the proximal portion together define a tunnel extending through and along a length of the coupling (Fig. 10-11; tunnel through sleeve 1340 and ring 1360)
Sundberg does not explicitly disclose an outer surface of the cylindrical body defining at least one channel. In related ablation electrode art, Tegg teaches an intermediate coupling element (Fig. 10, ablation tip insert 58) wherein an outer surface of the second cylindrical body (Fig. 10, proximal surface 60) defines at least one channel (Para. 0075; Fig. 10, wire ditches 80).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sundberg based on the teachings of Tegg to incorporate channels on the outer surface of the second cylindrical body in order to provide conductivity and electrical sensing to the distal tip (Tegg, Para. 0074).
Regarding claim 20, Tegg teaches wherein the at least one channel comprises a ramp at a distal end of the second cylindrical body. (Para. 0079; Fig. 15, ramp 104; distal portion of second cylindrical body read as where the smaller diameter of the coupling transitions to a larger diameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sundberg based on the teachings of Tegg to incorporate a ramp at a distal portion of the second cylindrical body in order to allow the thermal sensor lead wire to transition from the channel a larger area where the thermocouple can be effectively connected (Tegg, Para. 0075, 0079).
Annotated Figures

    PNG
    media_image1.png
    216
    594
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. The applicant first argues that Fig. 11 cannot be relied upon if they are not drawn to scale and silent on the dimensions.  The applicant cites MPEP 2125(II) for demonstrating this point.  The examiner disagrees with this assertion.  This section also states that the figures must be evaluated for what one of ordinary skill in the art would glean from them.  Fig. 10 shows that hooks are tapered and a person of ordinary skill in the art would recognize that they are decreasing in outer diameter.   
The applicant further argues that the groove does not extend into the outer diameter.  The examiner disagrees with the applicant’s position.  As stated in the Final Rejection filed 1/6/22 a groove is a space cut into a surface.  This would be covered by a tapering of the hooks since it is a space that is removed from the surface.  The applicant states that the groove is above the outer diameter.  However, the annotated Figure shows the diameter as being the part is at 1362 and the taper goes further into the holes than at that portion.  This would make it recessed from the outer diameter.
Last, the applicant argues that the hooks cited as grooves are not encircling the outer diameter but they are intermediate.  It is true that they are not continuous around the entirety of the outer diameter; however, this is not claimed.  For instance, if you have a group of people standing around a table they would be considered encircling the table.  They do not need to be laying heads on top of feet creating a continuous loop around the table.
As an aside since it is stated but not explicitly argued by the applicant regarding the examiner’s choosing of the first and second cylindrical bodies.  They examiner is able to choose what is considered the first and second cylindrical body based on the claim construction.  The claim states that these are only portions on a proximal and distal end.  Based in this the examiner is able to choose sections to meet the claim limitation.  Therefore, the applicant’s arguments are not persuasive.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606. The examiner can normally be reached Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794